              Case 5:21-cv-00488 Document 1 Filed 05/21/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ADKP HOSPITALITY LLC DBA MOTEL 6, §
                                  §
          Plaintiff               §
                                  §
     v.                           §                                      5:21-cv-488
                                                      CIVIL ACTION NO. ________________
                                  §
MT. HAWLEY INSURANCE COMPANY,     §
                                  §
          Defendant.              §
                                  §


                         DEFENDANT’S NOTICE OF REMOVAL

        Defendant Mt. Hawley Insurance Company (“Mt. Hawley”) files this Notice of Removal

of this action from the 37th Judicial District Court of Bexar County, Texas to the United States

District Court for the Western District of Texas, San Antonio Division, the district and division

in which the 37th Judicial District is located. This Notice of Removal is filed pursuant to 28

U.S.C. §§ 1441 and 1446. In support hereof, Mt. Hawley respectfully shows this Court as

follows:

        1.     Plaintiff ADKP Hospitality LLC dba Motel 6 (“Plaintiff”) commenced an action

against Mt. Hawley in the 37th Judicial District of Bexar County, Texas, entitled ADKP

Hospitality LLC dba Motel 6 v. Mt. Hawley Insurance Company, pending as Case No.

2021CI07800 (the “State Court Case”).

        2.     On April 30, 2021, Mt. Hawley was served with Plaintiff’s Original Petition

(“Petition”) in the State Court Case. See Exhibit B (Court Docket). As such, removal is timely

because thirty (30) days have not elapsed since Mt. Hawley first received the Petition, as

required by 28 U.S.C. § 1446(b).



DEFENDANT’S NOTICE OF REMOVAL                                                              Page 1
[4882686v1]
              Case 5:21-cv-00488 Document 1 Filed 05/21/21 Page 2 of 4




         3.     A copy of this Notice of Removal will be filed with the State of Texas Judicial

District Court in Bexar County, and a copy of this Notice of Removal will also be served on

Plaintiff. Mt. Hawley is, contemporaneously with the filing of this Notice, giving written notice

of filing of this Notice of Removal with the clerk of the 37th District Court of Bexar County,

Texas.

         4.     An index of all documents, a copy of the state docket sheet, copies of the citation

and each document filed in the state court action, and a list of counsel of record are attached

hereto as Exhibits A-E.

         5.     Plaintiff has requested a trial by jury.

         6.     Mt. Hawley has filed contemporaneously a civil cover sheet.

                                 Ground for Removal: Diversity

         7.     This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1332, in

that this is a civil action where the matter in controversy exceeds $75,000 and is between citizens

of different States.

A.       The amount in controversy exceeds the federal minimum jurisdictional requirements.

         8.     Plaintiff’s Petition in the State Court Case contends that its property sustained

damage covered under a policy of property insurance issued by Mt. Hawley, Policy No.

MCP0168448 (the “Policy”). See Exhibit C (Petition) at p. 3. Plaintiff’s Petition further alleges

that Mt. Hawley breached the Policy by failing to pay Plaintiff’s claim. See id. at pp. 6-7.

Finally, Plaintiff’s Petition alleges the amount of its claimed loss, and the amount it seeks to

recover from Mt. Hawley, exceeds $250,000. See id. at p. 2.

         9.     For all of these reasons, the amount in dispute exceeds $75,000, exclusive of

interest and costs.



DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 2
[4882686v1]
              Case 5:21-cv-00488 Document 1 Filed 05/21/21 Page 3 of 4




B.      There is complete diversity between Plaintiff and Mt. Hawley.

        10.    For purposes of determining diversity, the citizenship of a limited liability

company and other non-incorporated entities is determined by the citizenship of all its members.

Trafigura AG v. Enter. Products Operating LLC, 995 F. Supp. 2d 641, 646 (S.D. Tex. 2014);

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079-80 (5th Cir. 2008).

        11.    Plaintiff was at the time of the filing of this action, has been at all times since, and

still is a Texas limited liability company whose sole member is Jignash Hasmukh Patel, who is

an individual resident and citizen of Maryland. As such, Plaintiff is a citizen of the State of

Maryland for purposes of determining diversity jurisdiction, and not a citizen of the State of

Illinois.

        12.    Defendant Mt. Hawley is a corporation organized under the laws of Illinois, with

its principal place of business in Illinois. Accordingly, Mt. Hawley is a citizen of the State of

Illinois for purposes of determining diversity jurisdiction, and not a citizen of the State of

Maryland.

        13.    Complete diversity exists in this case and removal is proper because Plaintiff is a

citizen of Maryland, and Mt. Hawley is a citizen of Illinois.

        WHEREFORE, Defendant Mt. Hawley Insurance Company prays that the above-

described action now pending in the 37th District Court of Bexar County, Texas, be removed to

this Court.




DEFENDANT’S NOTICE OF REMOVAL                                                                    Page 3
[4882686v1]
              Case 5:21-cv-00488 Document 1 Filed 05/21/21 Page 4 of 4




                                              Respectfully submitted,

                                              /s/ Greg K. Winslett
                                              GREG K. WINSLETT
                                              State Bar No. 21781900
                                              MICHAEL D. FEILER
                                              State Bar No. 24055475
                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100
                                              (214) 871-2111 (Fax)
                                              gwinslett@qslwm.com
                                              mfeiler@qslwm.com

                                              ATTORNEYS FOR MT. HAWLEY
                                              INSURANCE COMPANY



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument is
being served upon counsel for Plaintiff, via certified mail, return receipt requested, in accordance
with the Federal Rules of Civil Procedure, on this 21st day of May 2021, as follows:

        Marco D. Flores
        Jake Rogiers
        Flores & Palaez-Prada, PLLC
        3522 Paesanos Parkway, Suite 301
        San Antonio, TX 78231
        mflores@stormlex.com
        jrogiers@stormlex.com
        Attorneys for Plaintiff

                                              /s/ Greg K. Winslett
                                              Greg K. Winslett




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 4
[4882686v1]
